DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
	Claim 1 recites the limitation “said first series of n sensors is mounted on the first main surface of the shutter on or adjacent to said leading edge”. It is unclear how the series of sensors can both be “mounted on the first main surface of the shutter” and be “on or adjacent to said leading edge”. The term “on” in both instances referring to the placement of the sensors render the claim indefinite.

	Claim 1 recites the limitation “proximal transverse edge”. It is unclear as to what the “proximal transverse edge” is and whether its apart of the shutter or an imaginary “edge” to show a position of the door when fully opened. Confusion arises when applicant recites the limitation “the leading edge is adjacent to the proximal transverse edge and a closed position”. It is unclear how the leading edge of the shutter can be “adjacent” to the “proximal transverse edge” and a “closed position” as it appears from figure 1(a) that these three parts are parallel surfaces.

	Claim 1 recites the limitation “C) a first series of n sensors (3.i, with i = 1 to n), wherein n > 2”. It is unclear as to what “n sensors (3.i, with i = 1 to n), wherein n > 2” is referring to with no proper mention to what “n” is prior to the statement within claim 1.

	Claim 1 recites the limitation “said sensors being oriented along a central sensor axis forming an opening angle”. It is unclear what reference of the sensor the statement “central sensor axis” is referring to.

Claim 1 recites the limitation found in the annotated figure below.

    PNG
    media_image1.png
    54
    649
    media_image1.png
    Greyscale

 It is unclear as to what the “squared” portion next to the “1” is in this context.

Regarding claims 2-5, 7, 9-10, and 13-14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required by the claimed invention.  See MPEP § 2173.05(d).

Claim 15 recites the limitation “a second series of sensors (3.j, with j = 1 to m), wherein m > 2”. It is unclear as to what “(3.j, with j = 1 to m), wherein m > 2” is referring to with no proper mention as to what “m” is prior to the statement within claims 1 or 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lietz (WO2016022534 hereinafter “Lietz”) in view of Agam (US20100319256 hereinafter “Agam”) in further view of Touge (US20070024431 hereinafter “Touge”)

	With regard to claim 1, Lietz teaches
A motorized door (14) for closing an area (18), said area (18) being defined by a first and second lateral edges (16) which extend parallel to a longitudinal axis, by a proximal transverse edge (see positioning of leading edge 24 in opened position shown in figure 8) extending parallel to a transverse axis, normal to the longitudinal axis, and a distal transverse edge (58), transverse to the longitudinal axis, said axis X1 and X2 form a plane, wherein said motorized door (14) comprises: 
	a shutter (14) comprising a first and second main surfaces separated from one another by a thickness of the shutter (14), and having dimensions suitable for closing the area (18), and comprising a leading edge (24) substantially parallel to the distal transverse edge (58) of the area, 
	a motorized driving mechanism (20) suitable for moving the leading edge (24) of the shutter (14) along the longitudinal axis, between an open position (see figure 2), wherein the leading edge (24) is adjacent to the proximal transverse edge (see positioning of leading edge 24 in opened position shown in figure 8) and a closed position (see figure 1), wherein the leading edge (24) contacts the distal transverse edge (58), in a first direction (14 moving downward) to close said area (see figure 1) and in a second direction (14 moving upward) to open said area (see figure 8); 

	Lietz teaches a series of lights (46) distributed on a first main surface of the shutter (14) along the leading edge (24) to visually indicate bystanders that the shutter (14) is in motion (see figure 9).
	Lietz does not teach a series of sensors distributed along the leading edge of the shutter. 
	However Agam teaches in figure 3, a series of sensors distributed on the leading edge of a door (42) 

	a controller (not shown but detailed in para [0049]) to receive signals from each of the n sensors (31) and configured to instantly stop the movement of a leading edge (44) in the first direction when an accidental obstacle is detected by any one of said sensors (“The controller is further for collecting the signals and for triggering an alarm signal or sending a signal to the door controller (not shown) for preventing the door to close when one or a plurality of ultrasound detecting beams is or are intersected or crossed”, para [0049])

characterized in that, 
	each sensor of said first series of n sensors (31) is mounted on the first main surface of a shutter (42) on or adjacent to said leading edge (4), said sensors (31) being oriented along a central sensor axis (see central sensor axis shown in figure 3) forming an opening angle (see figure 3) with the plane 
	in that each sensor (31) comprises an ultrasonic emitter/receiver unit (40), configured for emitting an ultrasonic beam (“The detector includes a transducer assembly mounted to the door assembly for emitting at least one ultrasound detecting beam”, abstract) along said central sensor axis (see central sensor axis shown in figure 3), said emitter/receiver unit (40) being suitable for detecting and communicating to said controller (not shown but detailed in abstract), the presence within said ultrasonic beam of an obstacle and the instantaneous distance of said obstacle from the corresponding sensor (“The detector includes a transducer assembly mounted to the door assembly for emitting at least one ultrasound detecting beam adjacent the door entrance and for triggering a detecting signal indicative of a body located adjacent the door entrance when the body intersects the at least one ultrasound detecting beam and a controller for receiving information indicative of a position of the door and for controlling the emission of the at least one detecting beam accordingly with the position of the door. The detector assembly operates in crossing, ranging or dual modes.”, abstract) 
	continuously or sequentially (“These distance measurements are performed at a high repetition rate, such as typically every one tenth of a second”, para [0100]) compare the instantaneous distances (distance from an object) of said obstacle with a value of a threshold distance (distance of floor) (see figure 19)
	and 
	instantly stop the movement (“The controller is further for collecting the signals and for triggering an alarm signal or sending a signal to the door controller (not shown) for preventing the door to close when one or a plurality of ultrasound detecting beams is or are intersected or crossed”, para [0049]) of the leading edge (44) in the first direction when the instantaneous distance (distance from an object) of an obstacle from said sensor is equal to or lower (detecting distance is lowered when object is under detector as the max distance is from the detector to the floor) than the threshold distance (distance of floor) (see figure 20)

	It would have been obvious to one ordinary skill in the art at the time of
filling of applicant’s invention to have modified Lietz, to have a series of sensors along the leading edge of the door because this prevents the damage to objects found within the closing path of the door while also “prevent[s] the door from colliding a person”, para [0002].

	Agam is silent to the angle of the sensor being between 5 and 70 degrees.

	However Touge teaches a sensor angle between 0 and 45 degrees about a central axis (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])

	It would have been obvious to one ordinary skill in the art at the time of
filling of applicant’s invention to have modified Lietz, having the series of sensors of Agam to have the angle of detection be between 5 and 40 degrees because this allows the sensor to be more sensitive and better target the area in which an object is likely to come into contact with the entryway of the door. Too large an angle would reduce the effectiveness of the sensor and stop the door even when no obstacles are near the door. 
	

	With regard to claim 2, Touge teaches 
The opening angle comprised between 5 and 40 degrees, preferably between 10 and 30 degrees, more preferably between 15 and 25 degrees (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 3, Touge teaches
wherein each ultrasonic emitter/receiver unit (40 of Agam) has a first sound pressure half-angle measured on a plane defined by the central sensor axis (22) and an axis parallel to axis, passing by the emitter/receiver unit (40 of Agam), which is comprised between 15 and 45 degrees (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 4, Touge teaches
wherein said opening angle and sound pressure half-angle are such that 20 degrees< B1 + Y1 < 90 degrees (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039]) 
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 5, Touge teaches
wherein, the opening angle is comprised between 40 and 65 degrees (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])

	With regard to claim 6, Touge teaches
wherein the value of the opening angle Y1 of each sensor (3.i) can be varied 
(“a detectable range of an obstacle can be expanded by reducing the undetectable area in the vicinity of the surface. By setting the elevation angle .alpha. to be equal to or greater than 0 degrees and less than 60 degrees”, [para 0039])

	With regard to claim 7, Touge teaches
wherein a value of a lateral opening angle between the central sensor axis (22) and the plane measured on the plane, can be varied, wherein said lateral opening angle, is preferably comprised within the range -45 degrees less than or equal to  Y2 less than or equal to 45 degrees
(“a detectable range of an obstacle can be expanded by reducing the undetectable area in the vicinity of the surface. By setting the elevation angle .alpha. to be equal to or greater than 0 degrees and less than 60 degrees”, [para 0039]) 
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 8, Agam teaches
comprising a detector (40) for determining the instantaneous distance (see figure 19), of the leading edge (24 of Lietz) to the distal transverse edge (58 of Lietz) and for communicating it to the controller 
(“The detector includes a transducer assembly mounted to the door assembly for emitting at least one ultrasound detecting beam adjacent the door entrance and for triggering a detecting signal indicative of a body located adjacent the door entrance when the body intersects the at least one ultrasound detecting beam and a controller for receiving information indicative of a position of the door and for controlling the emission of the at least one detecting beam accordingly with the position of the door.”, abstract)

	With regard to claim 9, Agam teaches
wherein the predetermined value of the threshold distance (306, see figure 19) of the sensors (31), varies with the value of the instantaneous distance (306, see figure 19)

	With regard to claim 10, Lietz teaches
wherein the threshold distance decreases with decreasing value of x1. (as door 14 gets closer to ground 58, threshold distance and value of x1 decrease together as there is less area to be sensed by the sensors of Agam when combined)

	With regard to claim 11, Agam teaches
wherein said controller (not shown but detailed in para [0049]) is configured for each sensor (31) to continuously or sequentially (“These distance measurements are performed at a high repetition rate, such as typically every one tenth of a second”, para [0100]) compare the instantaneous distances (see figure 20) of said obstacle, with a predetermined value of a threshold warning distance (see figure 20) and to slow down the movement (door comes to a stop which is slowed down from moving) of the leading edge in the first direction (when door is moving down when provided with door of Lietz), when the instantaneous distance of an obstacle from said sensor is equal to or lower than the threshold warning distance (see figure 20) but larger than the threshold distance (see figure 20)
(when sensors detect an object within range of sensors, the controller compares the ground measurement being the threshold distance to the instaneous distance being the new value with the object above the ground)

	With regard to claim 12, Lietz teaches
wherein the controller is configured to reverse the movement of the leading edge (24) into the second direction (door opening) after having instantly stopped the movement (when obstacle is detected door stops and reverses direction) thereof in the first direction (when door closing) 
(“the sensor 30 triggers the opening or closing of the door system 10 depending on whether the sensor 30 detects the presence or movement of a body near the door system 10. In some examples, the sensor 30 is part of the controller 28.”, para [0030]) (when provided with sensors and controller configuration of Agam, sensors will detect a obstacle and reverse the movement of the door as is the case in Lietz controller setup)

	With regard to claim 14, Agam teaches
Wherein each ultrasonic emitter/receiver unit (40) is defined by a second sound pressure half-angle (ultrasonic detector 40 projects in a cone shape shown more clearly in figures 15 and 16A-16D). The angle in which the ultrasonic emitter (40) senses sound pressure will be within 25 and 65 degrees as when provided with Touge this angle will be from 0-45 degrees as beforementioned as the cone shape of the sensing area of Agam is uniform in its cone shape.

	With regard to claim 15, Agam teaches
Agam shows in figure 13 that a second series of sensors (150) can be distributed on the second main surface (back of the door panel 154) while also be distributed on the first main surface (front of door panel 154). When sensors are distributed in this manner, each set of sensors on the first main surface and second main surface will act the same way with the sensor and have the same opening angle as beforementioned. (see figure 13 sensor projects in relation to door panel 154)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lietz in view of Agam in view of Touge in further view of Busse (US6205710 hereinafter “Busse”)

	With regard to claim 13, Agam is silent to the maximum detection range of the sensors 
However Busse teaches a set of ultrasound sensors (S1, S2) for a vehicle (1) that has a maximum range over two meters 

(“A sensor arrangement for the door opening system may include a capacitive sensor, a video sensor, an infrared sensor and/or an ultrasound sensor. Radar sensors, in particular short-range radar sensors, which have an especially flat structural shape, are immune to fouling and permit monitoring over an angular range of 180.degree. with reference to azimuth and elevation and over a radial range of two meters, are preferably used.”, column 3 lines 45 through 52)

It would have been obvious to one ordinary skill in the art at the time of
filling of applicant’s invention to have modified Lietz, having the sensors along the leading edge of Agam, having the angle in which the sensors project of Touge, to have a maximum distance of the sensors be above 2 meters because this allows the sensors to detect an obstacle even when the vertical sliding door is fully opened as the leading edge is at its highest point from the ground.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637